Citation Nr: 0209251	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
appendectomy scars, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
umbilical hernia, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which granted service connection 
for appendectomy residuals and assigned a noncompensable 
disability rating.  The veteran's service-connected 
appendectomy residuals were subsequently reclassified as two 
separate disabilities, appendectomy scars (evaluated as 
10 percent disabling) and an umbilical hernia (evaluated as 
20 percent disabling).    

Procedural history

The veteran had active service from December 1970 to December 
1973.  

The veteran's claim for service connection was received by 
the RO in February 1998.  In an August 1998 rating decision, 
the RO granted service connection for an appendectomy, and 
assigned a noncompensable rating, effective from February 6, 
1998.  In a statement received by the RO on October 8, 1998, 
the veteran contended that a rating less than 10 percent was 
not sufficient, and that he was entitled to at least a 50 
percent rating.  In an October 16, 1998 rating decision, 
following receipt of additional medical evidence, the RO 
awarded a 10 percent rating for an appendectomy scar with 
umbilical hernia, effective from September 23, 1998.  
In November 1998, the veteran submitted a statement 
contesting the increased rating awarded in the October 16, 
1998 rating decision and the effective date assigned.  The RO 
issued a statement of the case in November 1998.  The veteran 
perfected his appeal with the submission of a VA Form 9, 
substantive appeal, in March 1999.

In a February 1999 rating decision, the RO identified clear 
and unmistakable error (CUE) in the effective date assigned 
by the October 1998 rating decision, September 23, 1998, and 
granted an effective date of February 6, 1998 for the 
increased 10 percent rating.  

In July 2000, the Board remanded this case for further 
evidentiary development.  In a November 2000 rating decision, 
based on additional evidence obtained following the Board's 
remand, the RO increased the rating for the veteran's 
umbilical hernia to 20 percent, effective from October 31, 
2000.  In an April 2001 SSOC, the RO continued the 20 percent 
rating for an umbilical hernia, effective from October 31, 
2000, but added a separate 10 percent rating for appendectomy 
scars, effective from February 6, 1998.  In a February 2002 
rating decision, the RO identified CUE in its November 2000 
assignment of an October 31, 2000 effective date for the 
increased 20 percent rating, and changed the effective date 
to February 6, 1998.

Thus, at the present time, the veteran's service-connected 
disabilities encompass the appendectomy scars, rated 10 
percent disabling, and the umbilical hernia, rated 20 percent 
disabling, both effective from the date the veteran filed his 
claim for service connection, February 6, 1998.

Other issue

As noted in the procedural history above, the veteran 
requested an effective date earlier than September 23, 1998 
for the assignment of a compensable rating for his service-
connected disability.  Subsequently the RO granted an 
effective date of February 6, 1998 for both disability 
ratings.  This was the date the veteran filed his initial 
claim of entitlement to service connection.  See 38 C.F.R. 
§ 3.400(b)(2) (2001).  The veteran has not expressed 
disagreement with the assigned effective date for service 
connection, so that matter is not part of the current appeal.  
The Board further points out that it will deal with effective 
dates of assigned disability ratings in this decision, 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999). 
  

FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran's appendectomy scars are tender and painful on 
objective demonstration; they do not cause functional 
impairment.

2.  The veteran's umbilical hernia is moderate to large in 
size and is not well supported by a belt under ordinary 
conditions.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for appendectomy scars have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).

2.  The criteria for an initial disability rating of 40 
percent for an umbilical hernia have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7339 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an initial disability 
rating higher than the currently assigned 10 percent for his 
service-connected appendectomy scar, and an initial 
disability rating higher than 20 percent for his service-
connected umbilical hernia.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then separately 
apply the pertinent law and regulations to the facts and 
evidence presented as to each issue.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims, by correspondence from the RO 
following receipt of the veteran's February 1998 claim, and 
following the Board's July 2000 remand, by the August 1998, 
October 1998 and February 1999 rating decisions, by the 
November 1998 statement of the case (SOC), and by the July 
1999, November 2000, April 2001 and February 2002 SSOCs, and 
also by means of a detailed February 2001 letter to the 
veteran which specifically reference the provisions of the 
VCAA.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the Board's July 2000 remand 
the veteran underwent a VA examination in March 2001, the 
results of which are reported below.  The RO obtained the 
veteran's service medical records.  The veteran identified 
records from Womack Army Hospital and the VA Medical Center 
in Los Angeles in March 1998, and the RO obtained these 
records.  The veteran requested in a March 2001 statement 
that the RO obtain additional outpatient treatment records 
from the Los Angeles VA Medical Center, and the RO obtained 
the records in February 2002.  

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In a 
July 2002 statement, the veteran's representative stated that 
the case was ready for Board review.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran submitted evidence in October 1998, 
January 1999, February 1999, October 2000, March 2001 and 
February 2002, and submitted statements in March 1998, 
October 1998, November 1998, October 2000, March 2001, June 
2001 and February 2002.  The veteran's representative 
submitted a written brief to the Board in July 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Generally applicable law and regulations

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

Specific diagnostic codes will be described in connection 
with the issues on appeal below.

Analysis

1.  Entitlement to an increased disability rating for an 
appendectomy scar, currently evaluated as 10 percent 
disabling.

The veteran's abdominal scars are currently rated under 
38 C.F.R. § 4.118, Diagnostic Code 7804 [scars, superficial, 
tender and painful on objective demonstration] (2001).  A 10 
percent rating is the highest rating available under that 
diagnostic code.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).
  
The evidence from the March 2001 VA examination shows a 
vertical incision scar, 10 centimeters in length, that is 
tender to palpation, with mild underlying tissue loss, but no 
elevation or limitation of function, no ulceration, and no 
breakdown, edema, or keloid formation.  There is also a 3cm 
horizontal scar without elevation, underlying tissue loss, 
limitation of function, ulceration, breakdown, edema, or 
keloid formation, but with evidence of adherence, mild 
depression and disfigurement.  There is tenderness to 
palpation.  

In reviewing other applicable diagnostic codes, the 
appendectomy scars could theoretically be rated based upon 
limitation of function of the part affected under Diagnostic 
Code 7805,  However, the March 2001 VA examiner found that 
there is no limitation of function, and there is no other 
medical evidence indicating otherwise.  

Therefore, the Board finds that the veteran's abdominal scars 
are properly rated under Diagnostic Code 7804.  A rating 
higher than 10 percent is not available.  [The matter of 
entitlement to an extraschedular rating will be addressed 
below.]

The Board has considered the contention of the veteran's 
representative that he should receive separate ratings for 
the two scars resulting from his appendectomy.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
However, the evaluation of the same disability under various 
diagnoses is to be avoided. 
See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 
(1993).

After having reviewed the medical evidence, the Board 
concludes that because the veteran's service-connected 
appendectomy scars affect the same anatomical region, 
resulted from the same injury and are characterized by the 
same symptomatology, namely tenderness to touch, a separate 
rating is not appropriate.  To assign separate ratings for 
what is for all intents and purposes the same disability 
would constitute prohibited pyramiding under 38 C.F.R. 
§ 4.14. 

2.  Entitlement to an increased disability rating for an 
umbilical hernia, currently evaluated as 20 percent 
disabling.

The veteran's umbilical hernia is currently rated under 38 
C.F.R. § 4.114, Diagnostic Code 7339 [hernia, ventral, 
postoperative]; that diagnostic code pertains specifically to 
the disorder diagnosed in the medical evidence.  The Board 
does not find any other diagnostic codes which are more 
appropriate, based on the diagnosis and the veteran's 
symptomatology, and the veteran has not pointed to any.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7339.

The veteran is currently rated at the 20 percent level, under 
Diagnostic Code 7339, which provides the following ratings 
for postoperative ventral hernia:

60% Massive, persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to 
be inoperable.

40% Large, not well supported by a belt under ordinary 
conditions. 

20% Small, not well supported by a belt under ordinary 
conditions, or healed ventral hernia or postoperative 
wounds with weakening of abdominal wall and indication 
for a supporting belt. 

38 C.F.R. § 4.114, Code 7339 (2001).

The critical distinction between a 20 percent and 40 percent 
rating appears to be the size of the hernia.  Objective 
measurements taken by the March 2001 VA examiner and by 
M.H.K., M.D. in December 1998 show that the hernia is 
approximately 3 cm in diameter.  This is also confirmed by 
the photograph submitted by the veteran in March 2001, which 
shows a golf ball sized area above the navel, which is raised 
and rounded in appearance, flesh colored to slightly pinkish, 
with a slightly recessed edge.  It is notable that none of 
the examiners who have evaluated the veteran's hernia have 
described it as small.  The March 2001 VA examiner described 
the hernia as moderate in size, and R.B. MD, in October 2000, 
described it as large and complex.  

The Board finds that as both examiners expressing opinions as 
to the size of the veteran's hernia have described it in 
terms which exceed the "small" designation associated with 
the 20 percent rating, and as one examiner has in fact 
described it as large, the evidence more nearly approximates 
the criteria for the 40 percent rating.  The Board will 
therefore apply the provisions of 38 C.F.R. § 4.7 [where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating].  A 40 percent disability rating is 
accordingly assigned for the veteran's service-connected 
umbilical hernia.

In a March 2001 statement, the veteran specifically asked for 
a 40 percent rating for his umbilical hernia, and it does not 
appear that he has requested a higher rating for this 
disability.  

In any event, the evidence does not support the assignment of 
a 60 percent rating for his umbilical hernia, as there is no 
evidence indicating a massive, persistent, and severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.  The medical evidence, discussed 
above, demonstrates a golf ball sized hernia.  The veteran 
has not pointed to any symptomatology consistent with a 60 
percent rating.  The Board accordingly finds that a rating 
higher than 40 percent for the veteran's service-connected 
umbilical hernia is not appropriate.

Fenderson considerations 

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
disabilities have not changed appreciably since he left 
service, or at least during the appeal period.  For instance, 
the description of the veteran's disabilities offered by Dr. 
R.B in December 1998 is identical to the description offered 
by him in October 2000, with the exception of the veteran's 
age, weight and blood pressure readings.  In particular, the 
Board finds that, at no time during the appeal period has the 
veteran's umbilical hernia demonstrated symptoms that would 
entitle the veteran to a 60 percent rating.  And, as the 
veteran is currently rated at the maximum 10 percent rating 
available for his appendectomy scar, there is no time during 
the appeal period when he would have been entitled to a 
higher rating.  Based on the record, the Board finds that a 
40 percent rating for the umbilical hernia and a 10 percent 
rating for the appendectomy scar are properly assigned for 
the entire period under consideration, i.e. from February 6, 
1998.   

Extraschedular ratings

In the Statement of the Case dated in July 1999, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service connected appendectomy scar or 
umbilical hernia.  Since this matter has been adjudicated by 
the RO, the Board will, accordingly, consider the provisions 
of 38 C.F.R. 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. 3.321(b)(1) 
(2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

A review of the veteran's claims file reveals that following 
service, he worked in construction for quite some time, and 
that he now works intermittently.  The veteran contends that 
it is very difficult for him to do simple tasks such as 
bending and sitting.  His primary complaint in regard to 
employment is pain.  The March 2001 VA examination report 
shows complaints of intermittent stabbing pain and cramping 
throughout the day.  However, in February 1999, Dr. J.S.P. 
stated that his abdominal pain was not likely related to the 
umbilical hernia; that this was a subjective complaint and 
from a physical standpoint, there were no findings which 
would suggest a diagnosis for the  veteran's complaints.  

The Board acknowledges that a certain degree of industrial 
impairment is associated with the veteran's disabilities; 
however, there is no indication that such impairment exceeds 
that which is contemplated by the 40 percent rating.  See 
38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

The veteran has not presented evidence to support the premise 
that his service connected umbilical hernia or his abdominal 
scars result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  There is no evidence of any hospitalization for 
these problems.  There is no evidence of an extraordinary 
clinical picture, such as repeated surgery.  The schedular 
criteria precisely contemplate the symptoms which have been 
identified as encompassing the veteran's service-connected 
disabilities.  The Board has been unable to identify any 
other factor consistent with an exceptional or unusual 
disability picture, and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected abdominal 
scars and umbilical hernia do not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1) (2001).  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

The claim of entitlement to an initial disability rating 
higher than 10 percent for appendectomy scars is denied.

Subject to the laws and regulations governing the award of 
monetary benefits, an initial disability rating of 40 percent 
for the veteran's umbilical hernia is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


